Title: To Thomas Jefferson from James Bowdoin, 7 November 1807
From: Bowdoin, James
To: Jefferson, Thomas


                        
                            Sir,
                            Cherbourg Nov. 7th. 1807
                        
                        Having come here to embark for England on my return to the United States, I became extremely perplexed &
                            embarrassed from an Embargo confined to this Port, in consequence of the intended sailing of a french frigate: The Embargo
                            being laid by the Commissary of the marine, I obtained his permission to hire a vessel to be cleared per the United
                            States, provided she should be put under the escort of the Revenge; this arrangement being understood to have no other
                            effect than to liberate a vessel from a general Regulation for my particular accommodation.—
                        The Commander of the Revenge Capt. Reid an intelligent & meritorious officer was instrumental to the
                            Arrangement; but fearing lest it might have the appearance of a departure from his instructions & of delaying his
                            passage to the United States, he has requested me to acquaint you with these circumstances.
                        Dr. Bullus has taken charge of my Letters to you Sir, Mr. Madison & Mr. Gallatin—the Duplicates with one
                            to Gen Dearborn were forwarded some time since by Mr. J. B. Green of Boston via Bordeaux.
                        Being called upon to embark, I have only time to inform you that I shall have the honour of writing you after
                            my arrival in England, & to subscribe myself with the greatest Respect & attachment.
                  Sir, Your faithful & most
                            obedient Servant
                        
                            James Bowdoin.
                        
                    